Exhibit 10.1
FIRST AMENDMENT
THIS FIRST AMENDMENT (the “Amendment”) is made and entered into as of November
18, 2010, by and between MA-Riverside Project, L.L.C., a Delaware limited
liability company (“Landlord”) and Tech Target, Inc., a Delaware corporation
(“Tenant”).
RECITALS:

A.  
Landlord and Tenant are parties to that certain Lease Agreement dated August 4,
2009 (the “Lease”). Pursuant to the Lease, Landlord has leased to Tenant certain
space currently containing approximately 87,875 rentable square feet (the
“Original Premises”) in Building One, of which (i) approximately 14,527 rentable
square feet are located on the first floor (known as Suite No. 150),
(ii) approximately 44,962 rentable square feet are located on the second floor
(known as Suite No. 200), and (iii) approximately 28,386 rentable square feet
are located on the third floor. Building One is located at One Riverside Center,
275 Grove Street, Newton, Massachusetts 02466.

B.  
Landlord and Tenant desire to enter into this Amendment for the purpose of
adding additional premises to the Lease and otherwise supplementing the Lease as
hereinafter set forth.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

1.  
Addition of Premises.

  1.01  
Landlord leases to Tenant and Tenant accepts the space known as Suite 315A,
containing approximately Eight Thousand Four Hundred (8,400) rentable square
feet located on the third floor of the portion of the Building known as Building
One, as such space is shown on Exhibit A attached hereto (the “Additional
Space”), for the term (the “Additional Space Term”) commencing on the Additional
Space Commencement Date (as such term is defined in Section 1.06 below) and
ending on the last day of the Term of the Lease, unless the Lease or Tenant’s
right to possession of the Premises thereunder terminates sooner, in which case
the Additional Space Term shall end on such earlier termination date. During the
Additional Space Term, the Additional Space shall be part of the Premises
pursuant to the Lease and, except as otherwise provided in this Amendment, all
terms and conditions contained in the Lease shall apply to the Additional Space
in the same manner as such terms and conditions apply to the Original Premises.

 

 



--------------------------------------------------------------------------------



 



  1.02  
Basic Rent per square foot of the Additional Space Rentable Area per annum shall
be:

              Basic Rent Per Square Foot of the Additional   Year   Space
Rentable Area Per Annum  
Year 1
  $ 32.50  
Year 2
  $ 33.00  
Year 3
  $ 33.50  
Year 4
  $ 34.00  
Year 5
  $ 34.50  
Year 6
  $ 35.00  
Year 7
  $ 35.50  
Year 8
  $ 36.00  
Year 9
  $ 36.50  
Year 10
  $ 37.00  

  1.03  
The Basic Rent Commencement Date with respect to the Additional Space (but not
any other part of the Premises) shall be the date that is seven (7) full
calendar months after the Additional Space Commencement Date.

  1.04  
From and after the Additional Space Commencement Date, Tenant’s Pro Rata Share
pursuant to the Lease shall be 18.95%.

  1.05  
The Additional Space shall be used by Tenant solely for the Permitted Uses set
forth in the Lease.

  1.06  
The term “Additional Space Commencement Date” shall mean the day following the
date on which the Additional Space is ready for occupancy as provided in Section
1.07 below. Notwithstanding the foregoing, if Tenant’s personnel shall occupy
all or any part of the Additional Space for the conduct of its business (which
shall not include Tenant’s (or its agents) activities related to the preparation
of the Additional Space for occupancy and use, including Tenant’s access to the
Additional Space pursuant to Section 1.07 below) before the Additional Space
Commencement Date as determined pursuant to the preceding sentence, such date of
occupancy shall, for all purposes of this Amendment and the Lease, be the
Additional Space Commencement Date. Promptly after the determination of the
Additional Space Commencement Date, Landlord and Tenant shall executed and
deliver a commencement letter substantially in the form attached to the Lease as
Exhibit J.

 

- 2 -



--------------------------------------------------------------------------------



 



  1.07  
Preparation of the Additional Space.

(a) Landlord and Tenant have approved the plans and specifications prepared by
Visnick & Caulfield Associates, Inc., dated March 26, 2010 (the “V&C Space
Plan”) attached hereto as Exhibit B. Landlord shall exercise all reasonable
efforts to complete the work specified in the V&C Space Plan using substantially
the same materials and finishes as those in the Original Premises (“Landlord’s
Additional Space Work”), subject to Force Majeure Events and Tenant Delay (as
defined below). If Landlord’s Additional Space Work has not been substantially
completed by December 1, 2010 (the “Scheduled Additional Space Completion
Date”), this Amendment shall nevertheless continue in full force and effect and
Landlord shall not be liable therefor and shall continue to use diligent efforts
to substantially complete Landlord’s Additional Space Work. Landlord shall
perform Landlord’s Additional Space Work at its sole cost and expense, and in a
lien free manner; provided that Landlord shall have the right to bond over any
liens filed against the Additional Space or the Building. Landlord shall make
such changes to the V & C Space Plan as may be reasonably requested by Tenant,
provided that Tenant shall pay for all costs associated therewith, and any delay
occasioned thereby shall be a Tenant Delay. Any such increase shall be paid to
Landlord 50% upon the date of Tenant’s authorization to Landlord to proceed with
such change, and 50% upon substantial completion thereof as certified by
Landlord’s architect. Tenant shall, if requested by Landlord, execute a written
confirmation of such excess costs and Tenant’s agreement to any Tenant Delay
occasioned thereby before the time Landlord shall be required to commence work.
Tenant shall not be responsible for any increase in the cost of Landlord’s
Additional Space Work or any delay thereof caused by Landlord’s failure to
perform Landlord’s Additional Space Work in accordance with the Plans. Landlord
shall, at its expense, procure a certificate of occupancy or an equivalent use
or occupancy permit or approval issued by the local building inspector in
connection with its construction obligations hereunder as a condition to the
occurrence of the Additional Space Commencement Date. Tenant shall have the
right to inspect the progress of Landlord’s Additional Space Work from time to
time upon reasonable prior verbal notice to Landlord. Landlord shall also
respond to Tenant’s reasonable requests for verbal updates as to the progress of
Landlord’s Additional Space Work.
(b) The Additional Space shall be deemed ready for occupancy, and “substantial
completion” shall be deemed to have occurred on the first day as of which each
of the following shall have occurred: (A) Landlord’s Additional Space Work has
been completed in accordance with the V&C Space Plan, except for items of work
(and, if applicable, adjustment of equipment and fixtures) which can be
completed after occupancy has been taken without causing undue interference with
Tenant’s use and occupancy of the Additional Space for the conduct of business
(i.e., so-called “punch list” items); (B) a certificate of occupancy or an
equivalent use or occupancy permit or approval has been issued by the local
building inspector permitting the use of the Additional Space for the Permitted
Uses; and (C) a certificate of substantial completion has been issued to
Landlord and Tenant by Landlord’s architect in connection with Landlord’s
construction obligations hereunder (which determination shall be made by
Landlord’s architect and shall be conclusive and binding upon Landlord and
Tenant).
(c) Landlord shall use reasonable efforts to give Tenant notice at least ten
(10) days before the anticipated date of substantial completion of Landlord’s
Additional Space Work. Landlord shall use diligent efforts to complete any punch
list items as quickly as possible but in any event within sixty (60) days after
the Additional Space Commencement Date or as soon any as conditions imposed by
Tenant permit, to the extent feasible, and Tenant shall afford Landlord access
to the Additional Space for such purposes.
(d) All telephone and data installation in the Additional Space and any other
work necessary to prepare the Additional Space for occupancy by Tenant, other
than the Landlord’s Additional Space Work, shall be the responsibility of the
Tenant at its sole cost and expense. Failure or delay of such installation shall
not delay the above completion date.

 

- 3 -



--------------------------------------------------------------------------------



 



(e) Twenty-one (21) days prior to the Scheduled Additional Space Completion Date
Landlord shall notify Tenant (which notice may be verbal to Tenant’s
representative in respect of Landlord’s Additional Space Work) that Tenant may
access the Additional Space for the purpose of allowing Tenant or its
contractors, without the requirement for payment of Rent, to prepare the
Additional Space for occupancy and use, including to install furniture and
similar set up work required to prepare the Additional Space for occupancy when
such access may be provided without material interference with the remaining
Landlord’s Additional Space Work provided that any such work to be performed by
Tenant or its contractors during such period shall (i) not interfere with the
remaining Landlord’s Additional Space Work, (ii) be coordinated with the
remaining Landlord’s Additional Space Work in such a manner as to maintain
harmonious labor relations and not cause any work stoppage or damage to the
Additional Space or the Building, and (iii) not interfere with any other
construction in the Building or Building operation. Tenant agrees not to employ
or permit the use of any labor or otherwise take any action which might result
in a labor dispute involving personnel providing services in the Building
pursuant to arrangements with Landlord.
(f) If a delay shall occur in the date the Additional Space is ready for
occupancy as the result of any of the following (a “Tenant Delay”):
(i) Any documented request by Tenant that Landlord delay in the commencement or
completion of Landlord’s Additional Space Work for any reason;
(ii) Any change by Tenant in any of the Landlord’s Additional Space Work that,
in Landlord’s reasonable judgment, causes a delay in Landlord’s completion of
Landlord’s Additional Space Work;
(iii) Any other act or omission of Tenant or its officers, agents, servants or
contractors; or
(iv) Any act or omission of Tenant in violation of paragraph (a) of this
Section 1.07;
then, in the event that Landlord is actually delayed by any of the above, the
Scheduled Additional Space Completion Date shall be extended on a day-for-day
basis. In the event that Landlord is actually delayed by a Force Majeure Event,
the Scheduled Additional Space Completion Date shall be extended on a
day-for-day basis.
(g) If Landlord’s Additional Space Work has not been substantially completed by
February 1, 2011 for reasons other than a Force Majeure Event or Tenant Delay,
then Tenant may (but shall not be required to) terminate this First Amendment by
written notice delivered to Landlord by February 28, 2011, and this First
Amendment shall thereupon terminate without further liability or obligation on
the part of either party, unless Landlord’s Additional Space Work in the
Additional Space is substantially completed within thirty (30) days after the
delivery of such notice, in which event such notice shall be null and void, and
this First Amendment shall remain in full force and effect.

 

- 4 -



--------------------------------------------------------------------------------



 



(h) Tenant shall have the right to give Landlord written notice, not later than
one hundred twenty (120) days after the Additional Space Commencement Date (and
not later than the expiration of twelve (12) months after the Additional Space
Commencement Date as to latent defects), of respects in which Landlord has not
performed Landlord’s Additional Space Work. Landlord, at its cost and expense,
shall be obligated to repair or complete those items of Landlord’s Additional
Space Work identified in any such notice. Landlord shall correct any defects due
to faulty workmanship or materials in Landlord’s Additional Space Work, provided
Tenant shall have given written notice of such defects to Landlord before the
first anniversary of the Additional Space Commencement Date. To the extent that
Tenant has not timely delivered any such notices to Landlord on or prior to the
applicable foregoing deadlines, Tenant shall be deemed to have acknowledged that
all Landlord’s Additional Space Work has been completed to Tenant’s satisfaction
and that Tenant has waived any claim that Landlord has failed to perform any of
Landlord’s Additional Space Work. From and after the expiration of such twelve
(12) month period, Tenant shall be entitled to the benefit of any applicable
warranties obtained by Landlord from third parties with respect to Landlord’s
Additional Space Work provided that Tenant shall be solely responsible for
enforcing such warranties directly against the party providing the same.
Landlord shall assign, to the extent permissible, all warranties to Tenant for
the Additional Space following said twelve (12) month period.

  1.08  
From and after the Additional Space Commencement Date, (a) the definition of
“Parking Space” under Section 1.2 of the Lease shall be “289 parking spaces,
subject to the terms of Section 2.2 of the Lease”; and (b) the portion of the
first sentence of Section 2.2 beginning with clause (ii) thereof shall be
deleted and replaced with the following:

  (ii)  
two hundred eighty-nine (289) parking spaces, of which twenty-four (24) parking
spaces shall be within the executive parking area under Building One, two
hundred four (204) parking spaces shall be in the exterior parking garage, and
sixty-one (61) parking spaces shall be located on the surface lot, on a
non-exclusive, first-come, first-served basis, and in accordance with the
provisions of Exhibit G-1.

  1.09  
Landlord shall use commercially reasonable efforts to install a submeter to
measure Tenant’s electricity as part of the Landlord’s Additional Space Work, if
the Additional Space is not already submetered or separately metered. If for any
reason such electricity is not submetered or separately metered at any time
during the Term, Tenant shall pay as additional rent all reasonably allocated
charges attributable to the furnishing of electricity to the Additional Space.

2.  
Right of First Offer — Suite 305A Premises. Landlord and Tenant hereby confirm
that the space known and numbered as Suite 305A in Building One, which space
consists of approximately 10,100 rentable square feet and is shown on Exhibit C
attached hereto and made a part hereof (the “Suite 305A Premises”), shall
constitute “space contiguous to the Premises” for the purpose of Article XVI of
the Lease, and Tenant shall have the right of offer set forth therein with
respect to the Suite 305A Premises.

 

- 5 -



--------------------------------------------------------------------------------



 



3.  
Miscellaneous.

  3.01  
This Amendment and the attached exhibits, which are hereby incorporated into and
made a part of this Amendment, set forth the entire agreement between the
parties with respect to the matters set forth herein. This Amendment shall be
binding upon and shall inure to the benefit of Landlord and Tenant and their
respective legal representatives, successors and assigns. There have been no
additional oral or written representations or agreements. Under no circumstances
shall Tenant be entitled to any Rent abatement, improvement allowance, leasehold
improvements, or other work to the Additional Space, or any similar economic
incentives that may have been provided to Tenant in connection with entering
into the Lease, unless specifically set forth in this Amendment. Tenant agrees
that neither Tenant nor its agents or any other parties acting on behalf of
Tenant shall disclose any matters set forth in this Amendment or disseminate or
distribute any information concerning the terms, details or conditions hereof to
any person, firm or entity without obtaining the express written consent of
Landlord.

  3.02  
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.

  3.03  
In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.

  3.04  
Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant. Tenant agrees that its execution of this Amendment
constitutes a firm offer to enter the same, which may not be withdrawn for a
period of 30 days after delivery to Landlord (or such other period as may be
expressly provided in any other agreement signed by the parties).

  3.05  
The capitalized terms used in this Amendment shall have the same definitions as
set forth in the Lease to the extent that such capitalized terms are defined
therein and not redefined in this Amendment.

  3.06  
Tenant hereby represents to Landlord that Tenant has dealt with no broker, agent
or finder in connection with this Amendment other than Colliers Meredith & Grew
and Jones Lang LaSalle (collectively, the “Brokers”). Tenant agrees to indemnify
and hold Landlord, its members, managers, principals, beneficiaries, partners,
officers, directors, employees, mortgagee(s) and agents, and the respective
principals and members of any such agents (collectively, the “Landlord Related
Parties”) harmless from all claims of any brokers other than the Brokers
claiming to have represented Tenant in connection with this Amendment. Landlord
hereby represents to Tenant that Landlord has dealt with no broker, agent or
finder in connection with this Amendment other than the Brokers. Landlord agrees
to indemnify and hold Tenant, its members, managers, principals, beneficiaries,
partners, officers, directors, employees, and agents, and the respective
principals and members of any such agents (collectively, the “Tenant Related
Parties”) harmless from all claims of any brokers claiming to have represented
Landlord in connection with this Amendment.

 

- 6 -



--------------------------------------------------------------------------------



 



  3.07  
Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

  3.08  
This Amendment may be executed in counterparts and shall constitute an agreement
binding on all parties notwithstanding that all parties are not signatories to
the original or the same counterpart provided that all parties are furnished a
copy or copies thereof reflecting the signature of all parties. Transmission of
a facsimile or by email of a pdf copy of the signed counterpart of this
Amendment shall be deemed the equivalent of the delivery of the original, and
any party so delivering a facsimile or pdf copy of the signed counterpart of
this Amendment by email transmission shall in all events deliver to the other
party an original signature promptly upon request.

  3.09  
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AMENDMENT OR THE
LEASE, THE LIABILITY OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) SHALL BE
LIMITED TO THE INTEREST OF LANDLORD IN THE PROPERTY. TENANT SHALL LOOK SOLELY TO
LANDLORD’S INTEREST IN THE PROPERTY FOR THE RECOVERY OF ANY JUDGMENT OR AWARD
AGAINST LANDLORD OR ANY LANDLORD RELATED PARTY. NEITHER LANDLORD NOR ANY
LANDLORD RELATED PARTY SHALL BE PERSONALLY LIABLE FOR ANY JUDGMENT OR
DEFICIENCY, AND IN NO EVENT SHALL LANDLORD OR ANY LANDLORD RELATED PARTY BE
LIABLE TO TENANT FOR ANY LOST PROFIT, DAMAGE TO OR LOSS OF BUSINESS OR ANY FORM
OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE. BEFORE FILING SUIT FOR AN ALLEGED
DEFAULT BY LANDLORD, TENANT SHALL GIVE LANDLORD AND THE MORTGAGEE(S) WHOM TENANT
HAS BEEN NOTIFIED HOLD MORTGAGES, NOTICE AND REASONABLE TIME TO CURE THE ALLEGED
DEFAULT. WITHOUT LIMITING THE FOREGOING, IN NO EVENT SHALL TENANT, LANDLORD OR
ANY MORTGAGEES OR LANDLORD RELATED PARTIES EVER BE LIABLE FOR ANY CONSEQUENTIAL
OR INCIDENTAL DAMAGES (EXCEPT AS TO TENANT ITS LIABILITY FOR CONSEQUENTIAL
DAMAGES AS EXPRESSLY PROVIDED UNDER SECTION 22 OF THE LEASE) OR ANY LOST PROFITS
OF LANDLORD OR TENANT.

[SIGNATURES ON FOLLOWING PAGE]

 

- 7 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment under seal
in two or more counterparts as of the date first above written.

            LANDLORD:

MA-Riverside Project, L.L.C.,
a Delaware limited liability company
      By:   /s/ Andrew Maher       Name:   Andrew Maher       Title:   Managing
Director, Boston Leasing  

            TENANT:

Tech Target, Inc.,
a Delaware corporation
      By:   /s/ Greg Strakosch       Name:    Greg Strakosch       Title:    CEO
 

 

- 8 -



--------------------------------------------------------------------------------



 



EXHIBIT A
PLAN SHOWING ADDITIONAL SPACE

(FLOOR PLAN A) [c08871p0887151.jpg]

 

- 9 -



--------------------------------------------------------------------------------



 



EXHIBIT B
V&C SPACE PLAN
(FLOOR PLAN B) [c08871p0887152.jpg]

 





--------------------------------------------------------------------------------



 



EXHIBIT C
PLAN SHOWING SUITE 305A PREMISES
(FLOOR PLAN C) [c08871p0887153.jpg]

 

- 2 -